

114 S755 IS: Tennessee Wilderness Act
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 755IN THE SENATE OF THE UNITED STATESMarch 17, 2015Mr. Alexander (for himself and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo designate as wilderness certain public land in the Cherokee National Forest in the State of
			 Tennessee, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Tennessee Wilderness Act.
 2.DefinitionsIn this Act: (1)MapThe term Map means the map entitled Proposed Wilderness Areas and Additions-Cherokee National Forest and dated January 20, 2010.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture.
 (3)StateThe term State means the State of Tennessee.
			3.Additions to
			 Cherokee National Forest
			(a)Designation of
 wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the Cherokee National Forest in the State of Tennessee are designated as wilderness and as additions to the National Wilderness Preservation System:
 (1)Certain land comprising approximately 9,038 acres, as generally depicted as the Upper Bald River Wilderness on the Map and which shall be known as the Upper Bald River Wilderness.
 (2)Certain land comprising approximately 348 acres, as generally depicted as the Big Frog Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Frog Wilderness.
 (3)Certain land comprising approximately 630 acres, as generally depicted as the Little Frog Mountain Addition NW on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (4)Certain land comprising approximately 336 acres, as generally depicted as the Little Frog Mountain Addition NE on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (5)Certain land comprising approximately 2,922 acres, as generally depicted as the Sampson Mountain Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Sampson Mountain Wilderness.
 (6)Certain land comprising approximately 4,446 acres, as generally depicted as the Big Laurel Branch Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Laurel Branch Wilderness.
 (7)Certain land comprising approximately 1,836 acres, as generally depicted as the Joyce Kilmer-Slickrock Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Joyce Kilmer-Slickrock Wilderness.
				(b)Maps and legal
			 descriptions
				(1)In
 generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas designated by subsection (a) with the appropriate committees of Congress.
				(2)Public
 availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Cherokee National Forest.
				(3)Force of
 lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and descriptions.
				(c)Administration
 (1)In generalSubject to valid existing rights, the Federal land designated as wilderness by subsection (a) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of the enactment of this Act.
 (2)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction of the State with respect to fish and wildlife management (including the regulation of hunting, fishing, and trapping) in the wilderness areas designated by subsection (a).